United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3847
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Elizabeth A. Van Buskirk,                *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 19, 2009
                                 Filed: May 22 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Elizabeth Van Buskirk appeals the sentence the district court1 imposed upon
revoking her supervised release. Counsel moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable.

       We denied counsel’s motion and requested briefs addressing whether the
district court committed reversible procedural error by failing to calculate or consider

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
the Chapter 7 advisory Guidelines range. After reviewing the briefs, we conclude that
there was no procedural error. Although the court did not specifically refer to the
Chapter 7 advisory Guidelines range at the sentencing hearing, the record as a whole
reflects that the court was aware of the range: the violation worksheet was available
to the court and counsel, both the government and defense counsel requested that Van
Buskirk be sentenced at the low end of the advisory Guidelines range, and the court
conferred with the probation officer immediately prior to imposing the sentence. The
record also reflects that, recognizing the advisory Guidelines range, the court chose
to sentence Van Buskirk above the range after considering that she had repeatedly
violated the conditions of her supervised release, that she was a methamphetamine
addict and manufacturer, that she had originally received a significant sentence
reduction, and that she was a bad influence on her son. See 18 U.S.C. §§ 3583(e),
3553(a)(1), (a)(2)(B)-(C) (sentencing factors).

      Finally, we conclude that Van Buskirk’s sentence is not unreasonable, see
United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam), because it was
within the statutory maximum, see 21 U.S.C. §§ 841(a)(1) and (b)(1)(A); 18 U.S.C.
§§ 3559(a)(1), 3583(e)(3), and it resulted from the court’s consideration of proper
sentencing factors, see 18 U.S.C. §§ 3583(e), 3553(a)(1), (a)(2)(B)-(C).

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                         -2-